HANEY, Circuit Judge.
In our original opinion we held that a syndicate was acting as an agent of a principal in the sale of certain stock and that for the agent’s services it received a “compensation” consisting of certain stock. The theory then urged by respondent could not, we held, support the taxation proposed. On rehearing respondent contends that petitioner would be subject to a tax under our holding, and asks that we remand the case to the Board for decision under that holding. We express no opinion as to whether or not the petitioner is subject to a tax. However if he is, a tax should be assessed.
It is ordered that the case be remanded to the Board, with leave to consider such additional evidence as may be presented by the parties, and determine what, if any, is the taxpayer’s tax liability for the taxable year 1928.
Petition for rehearing denied.